Citation Nr: 9926360	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a low back and right 
leg disorder.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

J.L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1960 to 
August 1962.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

After the case was sent to the Board by the RO, the appellant 
submitted additional pertinent evidence.  This information 
was provided to the Board without a waiver of RO 
consideration.  Thus remand for RO development is required.  
38 C.F.R. § 20.1304 (1998).

In addition, a statement provided by the appellant with the 
newly submitted evidence potentially alters the theory of the 
case.  Development thus far has been on a claim for secondary 
service connection.  In part, pursuant to Allen v. Brown, 
7 Vet. App.439 (1995), it was argued that the low back and 
right leg disorder were caused or aggravated by the service 
connected right foot pathology.  In the recent statement the 
veteran indicated that he has had right leg and low back pain 
since the injury to his right foot in service.  He has not 
provided supporting documentation for this theory of 
entitlement, nor has he been offered the opportunity to 
submit such evidence.

The record also contains information from Clark A. Gunderson, 
M.D., to the effect that he has treated the veteran since 
1981.  Dr. Gunderson offers an opinion on the secondary 
claim, but does not provide supporting documentation and his 
clinical records, potentially very probative, are not on 
file.  The appellant should be afforded an opportunity to 
obtain those records as well as clinical records from John 
Masse, D.C.

In addition, recorded history reveals that the appellant's 
low back was injured in a work related incident in 1986.  
Records associated with that treatment should also be 
obtained if possible.

Furthermore, while a VA physical examination was conducted, 
there was no clinical opinion on the secondary issue set 
forth.  Moreover, it is not clear whether there is a 
disability or disorder identified that may be the cause of 
the claimed right leg pain.  These matters should be 
addressed in a VA examination.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant or his representative as 
needed, attempt to obtain all clinical 
records from Dr. Gunderson, Dr. Masse, 
and those relating to treatment of a work 
related disorder in 1986.  The appellant 
should provide the records, or release of 
information forms and dates and places of 
treatment (as needed) to allow the RO to 
attempt to obtain those records.  The 
veteran should also be offered the 
opportunity to report any other treatment 
rendered for the low back or right leg, 
and offered a chance to supply records of 
such treatment, or have the RO attempt to 
obtain those records.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be scheduled for a 
VA physical examination to determine the 
nature and etiology of claimed right leg 
and low back disorders.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  The examiner should, 
after reviewing the record and examining 
the veteran offer an opinion as to: (a) 
What is the formal diagnosis for the 
claimed right leg pain? (b) What is the 
formal diagnosis of the low back 
pathology? (c) What is the most likely 
etiology of the identified pathology of 
the leg and back? (d) Does the service 
connected foot pathology have a role in 
causing or aggravating the pathology of 
the low back or right leg pain? (e) If 
there is an aggravation of the low back 
or right leg pathology, please explain 
the extent of the aggravation over and 
above the normal progress of the 
disorder, and your basis for the 
conclusion.

3.  The appellant is notified that he or 
his representative have the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the RO should readjudicate the instant claims on 
all applicable theories and considering all pertinent 
evidence added to the record since the last pertinent review.  
To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  The case should then be 
returned to the Board, if in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












